 

F|LED

December11, 2018
UNITED STATES DlSTRlCT COURT FOR THE CLERK, us DlsTRlcT couRT

EASTERN D|STR|CT OF
CALIFORN|A

EASTERN DISTRICT OF CALIFORNIA

 

 

DEPUTY CLERK

 

UNITED STATES OF AMERICA, )
) Case No. 2118MJ00248-AC-001
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON lN CUSTODY
ERIC LEMOYNE WILLIS, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release ERIC LEMOYNE WILLIS , Case No. _
2:18MJ00248-AC-001 , Charge lSUSC § 371 , frorn custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance

Bail Posted in the Surn of $_

Unsecured Appearance Bond
Appearance Bond with lO% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Pretrial conditions as stated on the record.

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

lssued at Sacrarnento.CA on Decemberll,ZOlS at 2:00 pm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

